Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for partial disability. The board has found that as the results of a fall claimant suffered a minor leg injury, for which an award was paid, and also sustained “ contusions of the left chest wall which aggravated a pre-existing cardiac asthma condition ”. Upon the basis of the latter finding an award was made for a period commencing five months after the accident and is contested here as unsupported by the medical evidence. The 'board could doubtless accept claimant’s statement of a contusion to his chest, despite his physician’s denial that he received such a history, at the time at least; but we find that there was no evidence of “ a pre-existing cardiac asthma condition ”. The only testimony relating to such a condition was that of Dr. Schwartz. Asked the basis of his conclusion, the doctor replied: “ Two things. First of all the man claims he never had any trouble before his accident and second of all I was influenced by Dr. Klein’s report.” The first basis suggested seems insubstantial as proof of either preexistence or aggravation. The second basis is equally tenuous. Dr. Klein had died before the hearing and his report (that claimant “apparently” had had a cardiac condition) was not in evidence, tout, in any event, Dr. Schwartz was, upon cross-examination, shown the report and conceded that he had misinterpreted it as indicating that prior to the accident Dr. Klein had treated claimant for a cardiac condition, the report itself, however, toeing clearly to the contrary. Decision and award reversed and claim remitted to the Workmen’s Compensation Board for further proceedings, with costs to appellants against the Workmen’s Compensation Board. Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.